Exhibit 10.1

AMENDMENT NO. 1, dated as of April 24, 2006 (this “Amendment No. 1”), to the
Credit Agreement dated as of January 25, 2006 (the “Credit Agreement”), among
SHUFFLE MASTER, INC. (the “Borrower”), Deutsche Bank AG Cayman Islands Branch,
as LENDER, DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (the
“Administrative Agent”) and DEUTSCHE BANK SECURITIES INC. as sole arranger and
sole book-runner (the “Arranger”).

A.    Pursuant to the Credit Agreement, the Lender have extended credit to the
Borrower pursuant to the terms and subject to the conditions set forth therein.

B.     The Borrower has requested that the Lender agree, subject to the
conditions and terms set forth in this Amendment No. 1, to amend the definition
of “Maturity Date” in the Credit Agreement, as set forth below.

C.     The Required Lenders (as defined in the Credit Agreement) are willing to
amend the Credit Agreement pursuant to the terms and subject to the conditions
set forth herein.

D.    Capitalized terms used but not defined herein have the meanings assigned
to them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1.   Amendment to Section 2.05.   Section 2.05 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

“The Loan will mature on July 24, 2006.”

SECTION 2.   Amendment to Section 7.11.   Section 7.11 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

“Security, Further Assurances, Additional Subsidiaries.   (a) The Borrower will
use its commercially reasonable efforts to, and will use its commercially
reasonable efforts to cause each other Credit Party that is a Guarantor
(without, in either event, assurance of success) to, cause all amounts owing
under the Loans and all obligations under the related Guaranty to be secured as
promptly as practicable after the Amendment No. 1 Effective Date (including,
without limitation, by obtaining all necessary approvals of Mississippi state
regulatory authorities) by (x) a first priority perfected security interest in
all stock, other equity interests and promissory notes owned by the Borrower and
Guarantors, provided that not more than 65% of the total outstanding voting
stock of any non-U.S. subsidiary of the Borrower shall be required to be
pledged, (y) a first priority perfected security interest in all other tangible
and intangible assets (including, without limitation, receivables, contract
rights, securities, patents, trademarks, other intellectual property, inventory,
equipment, material owned real estate, but excluding cash and deposit accounts,
leaseholds, vehicles, any property subject to a valid restriction on assignment
or the grant of which would result in the forfeiture of any rights of the
Borrower or the Guarantors therein and any other property for which the cost of
obtaining a valid and perfected security interest is disproportionate to the
value of such collateral) owned by Borrower and the Guarantors, subject in each
case to exceptions to be mutually agreed and otherwise reasonably satisfactory
to the Administrative Agent and subject as to priority to customary permitted
liens and (z) the Borrower will, and will cause the Guarantors to, deliver to
the Administrative Agent such opinions of counsel as may be reasonably requested
by the Administrative Agent. Notwithstanding the foregoing, neither the Borrower
nor any Guarantor shall be required to enter into any control agreements or take
any other action to perfect a security interest other than the filing of
appropriate

1


--------------------------------------------------------------------------------


UCC financing statements and the delivery of certificated securities and
instruments included in the collateral;

(b) the Borrower will, and will cause each of the other Credit Parties that are
Guarantors to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments and take such further steps relating to the
collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require; and

(c)  if any Credit Party acquires or creates a Wholly-Owned Domestic Subsidiary
that is not an Immaterial Subsidiary after the date of this Agreement, then the
Credit Party will give at least five Business Days’ notice of the acquisition or
creation of such Wholly-Owned Domestic Subsidiary, and such Wholly-Owned
Domestic Subsidiary shall execute a counterpart of the Guaranty within five
Business Days after becoming a Wholly-Owned Domestic Subsidiary. In addition,
each new Wholly-Owned Domestic Subsidiary that is required to execute a
counterpart of the Guaranty shall execute and deliver or cause to be executed
and delivered, all other relevant documentation (including opinions of counsel)
of the type described in Section 8 as such new Wholly-Owned Domestic Subsidiary
would have had to deliver if such new Wholly-Owned Domestic Subsidiary were a
Credit Party on the Borrowing Date.

All Security Documents evidencing the security required pursuant to the
immediately preceding clause (a) shall be mutually agreed and otherwise in form
and substance satisfactory to the Administrative Agent, and shall effectively
create first priority security interests in the property purported to be covered
thereby, with such exceptions as are acceptable to the Administrative Agent in
its reasonable discretion.

SECTION 3.   Representations and Warranties.   The Borrower represents and
warrants to the Administrative Agent and to each of the Lenders that:

(a)    This Amendment No. 1 has been duly executed and delivered by the Borrower
and constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(b)   After giving effect to this Amendment No. 1, the representations and
warranties of each Credit Party set forth in the Credit Documents are true and
correct in all material respects on and as of the Amendment No. 1 Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).

(c)    Immediately after giving effect to this Amendment No. 1, no Default or
Event of Default has occurred and is continuing.

SECTION 4.   Conditions to Effectiveness.   This Amendment No. 1 shall become
effective on the date on which each of the following conditions is satisfied:

(a)    The Administrative Agent (or its counsel) shall have received from each
of the Required Lenders, the Borrower and the Guarantors, a counterpart of this
Amendment No. 1 signed on behalf of such party;

(b)   All corporate and other proceedings taken or to be taken in connection
with this Amendment No. 1 and all documents incidental thereto, whether or not
referred to herein, shall be reasonably satisfactory in form and substance to
the Administrative Agent; and

2


--------------------------------------------------------------------------------


(c)    The representations and warranties in Section 3 of this Amendment No. 1
shall be true and correct.

Upon satisfaction of the conditions precedent set forth above, the
Administrative Agent shall promptly notify the Borrower, and the Lenders of its
determination that this Amendment No. 1 has become effective which determination
shall, absent manifest error, be conclusive and binding on the Borrower and the
Lenders for all purposes.

SECTION 5.   Credit Agreement.   Except as expressly set forth herein, this
Amendment No. 1 shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrower or any other Credit Party under the Credit
Agreement or any other Credit Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Borrower to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Credit Document in similar or different
circumstances. After the Amendment No. 1 Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby, provided
that any reference in the Credit Agreement to the date of the Credit Agreement,
as modified hereby, shall in all instances remain as of January 25, 2006, and
references in the Credit Agreement to “the date hereof” and “the date of this
Agreement,” and phrases of similar import, shall in all instances be and
continue to refer to January 25, 2005, and not the date of this Amendment No. 1.
This Amendment No. 1 shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents.

SECTION 6.   Governing Law.   THIS AMENDMENT NO. 1 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AMENDMENT NO. 1 MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AMENDMENT NO. 1, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.

SECTION 7.   Counterparts.   This Amendment No. 1 may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.

SECTION 8.   Headings.   The headings of the several sections and subsections of
this Amendment No. 1 are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment No. 1.

SECTION 9.   Severability.   Any provision of this Amendment No. 1 held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first written above.

Shuffle Master, Inc.

 

By:

/s/ PAUL MEYER

 

 

Name:

Paul Meyer

 

 

Title:

President

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

Individually and as Administrative Agent

 

By:

/s/ STEVEN P. LAPHAM

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

By:

/s/ MARY KAY COYLE

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

4


--------------------------------------------------------------------------------


To Approve Amendment No. 1:

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH, as a Lender

 

By:

/s/ STEVEN P. LAPHAM

 

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

By:

/s/ MARY KAY COYLE

 

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

5


--------------------------------------------------------------------------------